EXHIBIT 99.1 CERTIFICATE OF QUALIFIED PERSON Graham Holmes Jacobs 1920 Yonge Street, Suite 301 South Toronto, Ontario M4S 3E2, Canada Telephone: (416) 343-9204 Fax: (416) 343-9300 fax Graham.Holmes@jacobs.com I, Graham Holmes do hereby certify that: 1. I am a Minerals Processing Engineer. My address is, Suite onge St., Toronto, ON, Canada, M4S 3E2. 2. This certificate applies to the Technical Report titled "Prefeasibility Study for the Caspiche Project, Region III, Chile, for Exeter Resource Corporation", effective January 16th, 2012. 3. I graduated with a Bachelor of Science Degree in Minerals engineering from the Royal School of Mines, University of London, U.K., in 1966. 4. I am a life member of CIMM and a Professional Engineer registered in Ontario. 5. I have worked continuously for 45 years in the mining industry since my graduation from University. I have held senior positions with operating companies as well as for Engineering and Consulting companies. I have worked with many minerals, but in particular in the areas of gold and copper. For the past 12 years most of my experience has been on large copper and gold operations and projects in South America, particularly in Chile, Peru and Brasil. 6. I have read the definition of “qualified person” set out in National Instrument 43-101 – Standards of Disclosure for Mineral Projects (“NI 43-101”) and confirm that by reason of my education, affiliation with a professional association (as defined in NI 43-101) and past relevant work experience, I fulfill the requirements to be a “qualified person” for the purposes of NI 43-101. 7. I most recently personally inspected the Caspiche Property on October 29th, 2011. 8. I am responsible for the preparation of Items 1.4, 1.5, 2, 3, 13, 17, 25, 26.1, 26.3 of the Technical Report (NI 43-101) of the Prefeasibility Study for the Caspiche Project, Region III, Chile, for Exeter Resource Corporation, effective January 16th, 2012. 9. I am independent of Exeter Resource Corporation as described in section 1.5 of NI 43-101. I have read NI 43-101 and the Technical Report has been prepared in compliance with NI43-101. As of the effective date of the Technical Report, to the best of my knowledge, information and belief, the Technical Report contains all scientific and technical information that is required to be disclosed to make the Technical Report not misleading. Dated this at Toronto on January 16th, 2012 Signed and Sealed Graham Holmes BSc, ARSM, P. Eng Process Engineering Specialist CERTIFICATE OF QUALIFIED PERSON Alex Duggan Jacobs 1920 Yonge Street, Suite 301 South Toronto, Ontario M4S 3E2, Canada Telephone: (416) 343-9204 Fax: (416) 343-9300 fax Alex.Duggan@jacobs.com I, Alex Duggan do hereby certify that: 1. I am I have been retained by Aker Solutions Canada Inc., Davisville Centre, as a Manager Estimating. My address is Suite 301 South, 1920 Yonge Street, Toronto Ontario, Canada, M4S 3E2. 2. This certificate applies to the Technical Report titled "Prefeasibility Study for the Caspiche Project, Region III, Chile, for Exeter Resource Corporation", effective January 16th, 2012. 3. I graduated with a Bachelor of Science Degree in Civil Engineering from the University of Aston, Birmingham, U.K., in 1982. In addition, I have obtained a M.Sc in Planning from the University of Salford, U.K. in 1984. 4. I am a current Member of the Professional Engineers Ontario. 5. I have worked as an Estimator in the mining and heavy industries for 25 years. 6. I have read the definition of “qualified person” set out in National Instrument 43-101 – Standards of Disclosure for Mineral Projects (“NI 43-101”) and confirm that by reason of my education, affiliation with a professional association (as defined in NI 43-101) and past relevant work experience, I fulfill the requirements to be a “qualified person” for the purposes of NI 43-101. 7. I most recently personally inspected the Caspiche Property on October 29th, 2011. 8. I am responsible for the preparation of Items 21, 22 and 24, and portion of Items 1 and 25 that are directly relevant to those items I am fully responsible for of the Technical Report (NI 43-101) of the Prefeasibility Study for the Caspiche Project, Region III, Chile, for Exeter Resource Corporation, effective January 16th, 2012. 9. I am independent of Exeter Resource Corporation as described in section 1.5 of NI 43-101. I have had no prior involvement with the Caspiche Project. I have read NI 43-101 and the Technical Report has been prepared in compliance with NI43-101. As of the effective date of the Technical Report, to the best of my knowledge, information and belief, the Technical Report contains all scientific and technical information that is required to be disclosed to make the Technical Report not misleading. Dated this at Toronto Canada on January 16th, 2012 Signed and Sealed Alex Duggan B.Sc., Civil Engineer; M.Sc., Planning Manager, Estimating at Aker Solutions Canada Inc. Member of Professional Engineers Toronto CERTIFICATE OF QUALIFIED PERSON Carlos Guzmán NCL General del Canto 235 Providencia, Santiago, Chile Telephone: (562) 651-0800 Fax: (562) 651-0890 cguzman@ncl.cl I, Carlos Guzmán do hereby certify that: 1. I am Principal and Project Director with the firm NCL Ingeniería y Construcción Ltda., Santiago, Chile. My address is General del Canto 235, Providencia, Santiago Chile. 2. This certificate applies to the Technical Report titled "Prefeasibility Study for the Caspiche Project, Region III, Chile, for Exeter Resource Corporation", effective January 16th, 2012. 3. I am a practicing Mining Engineer and a member of the Australasian Institute of Mining and Metallurgy (AusIMM, N° 229036); and a Registered Member of the Chilean Mining Commission. 4. I am a Graduate of the Universidad de Chile and hold a Mining Engineer title (1995). 5. I have practiced my profession continuously since 1995. 6. I have read the definition of “qualified person” set out in National Instrument 43-101 – Standards of Disclosure for Mineral Projects (“NI 43-101”) and confirm that by reason of my education, affiliation with a professional association (as defined in NI 43-101) and past relevant work experience, I fulfill the requirements to be a “qualified person” for the purposes of NI 43-101. 7. I have personally visited the Caspiche property during April 12 th, 2011 8. I am fully responsible for the preparation of Items 1.3, 15, 16 and 20 and part of items 21, 22, 25 and 26 that are directly relevant to those items I am fully responsible for of the Technical Report (NI 43-101) of the Prefeasibility Study for the Caspiche Project, Region III, Chile, for Exeter Resource Corporation, effective January 16th, 2012. 9. I am independent of Exeter Resource Corporation as described in section 1.5 of NI 43-101. I do not have nor do I expect to receive a direct or indirect interest in the Caspiche property of Exeter Resource Corporation, and I do not beneficially own, directly or indirectly, any securities of Exeter Resource Corporation or any associate or affiliate of such company of Exeter Resource Corporation or any associate or affiliate of such company. I have read NI 43-101 and Form 43-101F1 and the Technical Report has been prepared in compliance with the Instrument and Form. As of the effective date of the Technical Report, to the best of my knowledge, information and belief, the Technical Report contains all scientific and technical information that is required to be disclosed to make the Technical Report not misleading. Dated this at Toronto on January 16th, 2012 Signed Carlos Guzmán Mining Engineer, MausIMM (229036) Registered Member of the Chilean Mining Commission Principal / Project Director, NCL Ltda. CERTIFICATE OF QUALIFIED PERSON David Ted Coupland Director - Geological Consulting, Principal Geostatistician Level 4, 1111 Hay Street, West Perth 6005 Western Australia phone: +61 (08) 9442 2111 fax: +61 (08) 9442 2110 I, David (Ted) Coupland do hereby certify that: 1. I am a Director and Principal Geostatistician of Cube Consulting Pty Ltd.My address is Level4, 1111 Hay Street, West Perth 6005. 2. This certificate applies to the Technical Report titled "Prefeasibility Study for the Caspiche Project, Region III, Chile, for Exeter Resource Corporation", effective January 16, 2012. 3. I graduated with a Bachelor of Science Degree (Geology) from the University of New England, Australia in 1987. In addition, I have obtained a Post Graduate Diploma in Mineral Economics from Macquarie University, Australia in 1995 and a Post Graduate Diploma in Applied Finance and Investment from the Securities Institute of Australia in 1997. I have completed a Post Graduate Specialisation in Geostatistics (CFSG) from the Paris School of Mines, Fontainebleau, France in 2007. 4. I am a current Member of the Australian Institute of Mining and Metallurgy (AusIMM No. 109925). I am a holder of AusIMM Chartered Professional (CP) accreditation in the discipline of Geology. I am also a member of the Mineral Industry Consultants Association (MICA). 5. I have worked as a geologist continuously for 24 years since my graduation from University. I specialize in mineral resource estimation and mine geology. 6. I have read the definition of “qualified person” set out in National Instrument 43-101 – Standards of Disclosure for Mineral Projects (“NI 43-101”) and confirm that by reason of my education, affiliation with a professional association (as defined in NI 43-101) and past relevant work experience, I fulfill the requirements to be a “qualified person” for the purposes of NI 43-101. 7. I most recently personally inspected the Caspiche Property on September21st, 2011. 8. I am fully responsible for the preparation of Sections 4 to 12 inclusive, 14, 23 and 27, and portions of Items 1 and 25 that are relevant to those items of the Technical Report (NI 43-101) of the Prefeasibility Study for the Caspiche Project, Region III, Chile, for Exeter Resource Corporation, effective January 16, 2012. 9. I am independent of Exeter Resource Corporation as described in section 1.5 of NI 43-101. I have had no prior involvement with the Caspiche Project. I have read NI 43-101 and the Technical Report has been prepared in compliance with NI43-101. As of the effective date of the Technical Report, to the best of my knowledge, information and belief, the Technical Report contains all scientific and technical information that is required to be disclosed to make the Technical Report not misleading. Dated this 16th Day of January 2012 Signed David (Ted) Coupland BSc DipGeoSc CFSG ASIA MAusIMM(CP) MMICA Director – Geological Consulting - Principal Geostatistician CERTIFICATE OF QUALIFIED PERSON John Wells Metallurgical Consultant 7445 Fleming Road Vernon, BC, Canada, V1H 1C1 Telephone: (250) 549-7443 Fax: (250) 549-7403 jawnetc@telus.net I, John Wells do hereby certify that: 1. I am a Minerals Engineering Consultant.My address is 7445 Fleming Road, Vernon, BC, Canada, V1H 1C1. 2. This certificate applies to the Technical Report titled "Prefeasibility Study for the Caspiche Project, Region III, Chile, for Exeter Resource Corporation", effective January 16th, 2012. 3. I graduated with a Bachelor of Science Degree in Minerals engineering from the University of London, U.K., 1967. In addition, I have obtained a MBA from University of Sheffield, U.K., 1971. 4. I am a current Fellow Member of the South African of Mining and Metallurgy (FSAIMM). 5. I have worked continuously for 44 years in the mining industry since my graduation from University. I have held senior positions with operating companies as well as for Engineering and Consulting companies. I have worked with many minerals, but in particular in the areas of gold and copper. In the past 15 years most of my experience has been with large copper and gold operations in South America, in particularly Chile. 6. I have read the definition of “qualified person” set out in National Instrument 43-101 – Standards of Disclosure for Mineral Projects (“NI 43-101”) and confirm that by reason of my education, affiliation with a professional association (as defined in NI 43-101) and past relevant work experience, I fulfill the requirements to be a “qualified person” for the purposes of NI 43-101. 7. I most recently personally inspected the Caspiche Property on January12th, 2011. 8. I am fully responsible for the preparation of Item 19 and part of Item 20 that are directly relevant to those items I am fully responsible for of the Technical Report (NI 43-101) of the Prefeasibility Study for the Caspiche Project, Region III, Chile, for Exeter Resource Corporation, effective January 16th, 2012. 9. I am independent of Exeter Resource Corporation as described in section 1.5 of NI 43-101. I have read NI 43-101 and the Technical Report has been prepared in compliance with NI43-101. As of the effective date of the Technical Report, to the best of my knowledge, information and belief, the Technical Report contains all scientific and technical information that is required to be disclosed to make the Technical Report not misleading. Dated this on January 16th, 2012 Signed John Wells BSc, MBA, FSAIMM Metallurgical Consultant CERTIFICATE OF QUALIFIED PERSON Louis Nguyen, Manager of Engineering, BSc EE, ME, P.Eng. Jacobs Minerals Canada Inc. 1920 Yonge Street, Suite 301, Toronto, Ontario Canada, M4S 3E2, Telephone: (416) 343-9267 Fax: (416) 343-9300 louis.nguyen@jacobs.com I, Louis Nguyen do hereby certify that: 1. I am a Manager of Engineering for Jacobs Minerals Canada Inc., located at 1920 Yonge Street, Suite 301, Toronto, Ontario, Canada, M4S 3E2. 2. This certificate applies to the Technical Report titled "Prefeasibility Study for the Caspiche Project, Region III, Chile, for Exeter Resource Corporation", effective January 16th, 2012. 3. I graduated with a Bachelor of Science Degree in Civil Engineering from the University of New Brunswick, New Brunswick, Canada in 1970. In addition, I have obtained a Master of Engineering Degree from University of Toronto, Toronto, Ontario, Canada, 1997. 4. I am a current Member of the Association of Professional Engineers of the Province of Ontario, Canada (PEO). 5. I have worked continuously for 22 year in the mining industry since my graduation from University. I have held senior positions with Engineering and Consulting companies. I have worked with many minerals, but in particular in the area of gold, nickel and cooper. In the past 10 years most of my experience has been with large copper and gold operations in South America, in particularly Peru, Chile and Brasil. 6. I have read the definition of “qualified person” set out in National Instrument 43-101 – Standards of Disclosure for Mineral Projects (“NI 43-101”) and confirm that by reason of my education, affiliation with a professional association (as defined in NI 43-101) and past relevant work experience, I fulfill the requirements to be a “qualified person” for the purposes of NI 43-101. 7. I most recently personally inspected the Caspiche Property on October 30th, 2011. 8. I am responsible for the preparation of Item 18, and portions of Items 1 and 25 that are relevant to those items of the Technical Report (NI 43-101) of the Prefeasibility Study for the Caspiche Project, Region III, Chile, for Exeter Resource Corporation, effective January 2nd, 2012. 9. I am independent of Exeter Resource Corporation as described in section 1,5 of NI 43-101. I have read NI 43-101 and the Technical Report has been prepared in compliance with NI43-101. As of the effective date of the Technical Report, to the best of my knowledge, information and belief, the Technical Report contains all scientific and technical information that is required to be disclosed to make the Technical Report not misleading. Dated this at Toronto Canada on January 16th, 2012 Signed and Sealed Louis Nguyen Louis Duy Nguyen, Manager of Engineering, BSc EE, ME, P.Eng. IMPORTANT NOTICE This report was prepared as a National Instrument 43-101 Technical Report for Exeter Resource Corporation by Aker Solutions (Aker). The quality information, conclusions, and estimates contained herein is consistent with the level of effort involved in Aker´s services, based on: i) Information available at the time of preparation, ii) data supplied by outside sources, and iii) the assumptions, conditions, and qualifications of its contract with Aker. Caspiche Project Copiapó, Chile NI 43-101 Technical Report Caspiche Pre-feasibility Study Technical Terms and Abbreviations Abbreviation Acronym AC Air Conditioning AACE Association for the Advancement of Cost Engineering ADIS Automated Digital Imaging System ADR Adsorption, Desorption, Recovery Ag Silver AGP Acid Generation Potential AIS Air Insulated Substation Aker Aker Solutions Anglo Anglo American Norte S.A. ARD Acid Rock Drainage As Arsenic ASC Aluminium Standard ASTER Advanced Spaceborne Thermal Emission and Reflection Radiometer ASTM American Society for Testing and Materials Au Gold AuEq Gold Equivalent BFA Bench Face Angle BLS Base Line Studies B.O.O. Build/Own/Operate BWi Bond Work Index CAPEX Capital Expenditure CCA Capital Cost Allowances CCD Counter Current Decantation CChM Comisión Chillena de Minería CCRV Concentric Cylinder Rotational Viscometer CEA Cumulative Expenditure Account CEMA Conveyor Equipment Manufacturers Association CFB Earliest Cretaceous Host Rock (Basement) CIC Carbon in Column Project No.: C-580 January, 2012 Page ix Caspiche Project Copiapó, Chile NI 43-101 Technical Report Caspiche Pre-feasibility Study Abbreviation Acronym CIF Cost, Insurance and Freight CIF-FO Cost, Insurance and Freight, Free Out CIL Carbon in Leach CMC Carboxy Methyl Cellusose CO Carbon Monoxide CODELCO Corporación del Cobre COG Cut off Grade CO2 Carbon Dioxide CR Caspiche Regional Drill Hole CSD Caspiche Diamond Drill Hole (by Exeter) CSD Critical Solids Density CSAMT Controlled Source Audio-Magnetotelluric Tensor CSS Closed Size Setting Cu Copper CuEq Copper Equivalent CUT Central Unitaria de Trabajadores DCS Distributed Control Systems DDH Diamond Drill Hole DDIP Dipole Dipole Induced Polarization DEM Digital Elevation Model DEP Dilution Entry Point DFS Detailed Feasibility Study DIA “Declaración de Impacto Ambiental” DP Diorite Porphyry DTB Diatreme Breccia DWi Drop Weight Index EBITA Earnings Before Interest, Tax and Amortization EBS Environmental Baseline Study EIA Environmental Impact Assessment EMPs Environmental Management Plans Project No.: C-580 January, 2012 Page x Caspiche Project Copiapó, Chile NI 43-101 Technical Report Caspiche Pre-feasibility Study Abbreviation Acronym EMABLOS Empresa Minera Mantos Blancos S.A EPC Engineering, Procurement, Construction EPCC Ex-pit Crushing and Conveying EPCM Engineering, Procurement and Construction Management ESIA Environmental and Social Impact Assessment ESP Electrostatic Precipitator EW Electrowinning FCA Free Carrier Allowed FDI Foreign Direct Investment FOB Free On Board FTA Free Trade Agreements GA General Arrangement GDP gross domestic product GIS Gas Insulated Substation GIS Geographic Information System GOH Gross Operating Hars GPS Global Positioning System H2SO4 Sulphuric Acid HDPE High Density Polyethylene HG Hypogene HSEC Health, Safety, Environment & Community HV High Voltage HVAC Heating, Ventilation and Air Conditioning ICP Inductively Coupled Plasma IFC International Finance Committee IFS Initial Feasibility Study IIA “Informe de Impacto Ambiental” IMO International Maritime Organisation IP Induced Polarization Survey IPCC In-pit Crushing and Conveying Project No.: C-580 January, 2012 Page xi Caspiche Project Copiapó, Chile NI 43-101 Technical Report Caspiche Pre-feasibility Study Abbreviation Acronym IRR Internal Rate of Return K/Ar Potassium / Argon Geochronology KCA Potassic-calcic Alteration Koz Thousand Ounces kWh Kilowatt-hour LAM Lithology, Alteration and Mineralization LCT Locked Cycle Testing LHD Load, Haul, Dumpers LME London Metal Exchange LOM Life of Mine LV Level Voltage MAC MacNeill Zone MASL Metres Above Sea Level MCC Motor Control Centres MCE Maximum Credible Earthquake MDE Maximum Design Earthquake METT Metallurgy Drill Hole MIBC Methyl Isobutyl Carbinol MII Measured, Indicated & Inferred Resources MISC Miscellaneous Mlb Million Pounds MLI McClelland Laboratories International Mo Molybdenum MoS2 Molybdenum Disulphide MTBF Mean Time Between Failures MTO Material Take-off MTTR Mean Time To Repair MV Medium Voltage MW Mega Watt NAG Net Acid Generation Project No.: C-580 January, 2012 Page xii Caspiche Project Copiapó, Chile NI 43-101 Technical Report Caspiche Pre-feasibility Study Abbreviation Acronym NAV Net Asset Value NaHS Sodium Hydro Sulphide NOH Normal Operating Hars NOx Nitrous Oxides NPC Net Present Cost NPV Net Present Value NSR Net Smelter return OB Overburden OECD Organisation for Economic Co-operation and Development OK Ordinary Kriging OPEX Operational Expenditure ORA Option and Royalty Agreement OSA Overall Slope Angle OSS Open Size Setting PAu Gold Price PCu Copper Price PAG Potentially Acid Generating PAX Potassium Amyl Xanthate Pb Lead PDIP Pole-Dipole Induced Polarization PEA Preliminary Economic Assessment PEX Potassium Ethyl Xanthate PFS Pre-feasibility Study PIMA Portable Infra-Red Mineral Analyser PLS Pregnant Leach Solution POX Pressure Oxidation PSA Pit Slope Angle QA/QC Quality Assurance/Quality Control QDP Quartz-diorite Porphyry RAu Projected Gold Recovery Project No.: C-580 January, 2012 Page xiii Caspiche Project Copiapó, Chile NI 43-101 Technical Report Caspiche Pre-feasibility Study Abbreviation Acronym RCu Projected Copper Recovery RC Reverse Circulation drill hole RC´s Refining Charges RMR Rock Mass Rating ROM Run of Mine RQD Rock Quality Designation RMR Rock Mass Rating RSEIA Regulation of Systems of Environmental Impact Assessment SART Sulphidation Acidification Recycling Thickening SAG Semi Autogenous Grinding SCADA Security Control and Data Acquisition SG Supergene SGS SGS Lakefield SIC Sistema Interconectado Central (Chilean National Grid) SID Sideral Drill Hole (Xstrata Ground) SMC SMC Testing Laboratories SMU Selective Mining Unit SNC SNC Lavalin Australia SOx Sulphur Oxides SPI SAG Power Index SRM Standard Reference Material SXEW Solvent Extraction Electrowinning TBD To Be Determined TC´s Treatment Charges TSF Tailing Storage Facility TUM Time Utilization Model UCS Uniaxial Compressive Strength UPS Uninterruptible Power Supplies UTM Universal Transverse Mercator VFD Variable Frequency Drive Project No.: C-580 January, 2012 Page xiv Caspiche Project Copiapó, Chile NI 43-101 Technical Report Caspiche Pre-feasibility Study Abbreviation Acronym VOLCBX Volcanic Breccia VSD Variable Speed Drive XRD X-Ray Diffraction Project No.: C-580 January, 2012 Page xv Caspiche Project Copiapó, Chile NI 43-101 Technical Report Caspiche Pre-feasibility Study Units of Measurement Unit Abbreviation American Dollar US$ Canadian Dollar CAD$ Centigrade °C Centimetre cm Chilean Peso CLP Cubic metre m3 Day d Dead weight ton (imperial ton – long ton) Dwt Dry metric tonne Dmt Foot/feet Ft Gram g Gram/litre g/l Gram/tonne g/t Hectare ha Hour H Kilogram kg Kilogram per tonne kg/t Kilo tonne kt Kilometre km Kilopascal kPa Kilovolt kV Kilovolt amp kVA Kilowatt kW Kilowatt hour kWh Litre L Litre per second L/s Megawatt MW Mega Volt Ampere MVa Metre m Project No.: C-580 January, 2012 Page xvi Caspiche Project Copiapó, Chile NI 43-101 Technical Report Caspiche Pre-feasibility Study Unit Abbreviation Metre per hour m/h Metre per second m/s Metric tonne t Metric tonne per day t/d Metric tonne per hour t/h Micron μm Milligram mg Milligram per litre mg/L Millimetre mm Million M Million tonnes Mt Million tonnes per annum Mtpa Part per million ppm Percent % Second s Short ton T Square metres m2 Tonnes per day t/d Troy ounce oz Wet metric tonne wmt Work Index Wi Year Yr Project No.: C-580 January, 2012 Page xvii Caspiche Project Copiapó, Chile NI 43-101 Technical Report Caspiche Pre-feasibility Study Table of Contents Page SUMMARY 30 Property, Access and Permits 30 Geology and Mineral Resources 32 Mining and Mineral Reserves 32 Metallurgical Testwork and Process Design 25 Process 37 Project Operating and Capital Costs 39 Project Opportunities and Risks 45 Conclusions 46 Recommendations 47 INTRODUCTION 50 Terms of Reference 50 Effective Dates 51 RELIANCE ON OTHER EXPERTS 52 PROPERTY DESCRIPTION AND LOCATION 53 Location 53 Mineral Tenure and Agreements 54 Operational Permits and Jurisdictions 62 ACCESSIBILITY, CLIMATE, LOCAL RESOURCES, INFRASTRUCTURE AND PHYSIOGRAPHY 64 Accessibility 64 Climate 64 Local Resources 64 Current Infrastructure 66 HISTORY 68 GEOLOGICAL SETTING AND MINERALIZATION 70 Regional Geology 70 Property Geology 73 DEPOSIT TYPES 82 EXPLORATION 84 Exeter (2005 – 2011) 84 Newcrest (1996 – 1998) 87 Anglo (1986 – 1990) 87 DRILLING 89 Caspiche Porphyry 89 Caspiche Epithermals 92 Exploration Drilling 92 Drilling Procedures and Conditions 95 Lodging 95 Surveys 96 Drilling Results 96 True Thickness of Mineralization Orientation of Mineralization SAMPLE PREPARATION, ANALYSIS AND SECURITY Sample Procedures and Protocols Sample Preparation and Analysis DATA VERIFICATION Project No.: C-580 January, 2012 Page xviii Caspiche Project Copiapó, Chile NI 43-101 Technical Report Caspiche Pre-feasibility Study Sample Preparation and Analysis Drill Hole Locations Independent Sampling Exeter QA/QC Twinned Holes Check Assaying of Samples Greater Than 1 Au ppm Cube Consulting Statement MINERAL PROCESSING AND METALLURGICAL TESTING Introduction Sulphide Mineralization Oxide Mineralization MacNeill Zone Testwork Ongoing Test Programmes MINERAL RESOURCE ESTIMATION Drilling Database Topography Lithological Model and Definition of Domains Composites Exploratory Data Anlysis Variography Restriction of Extreme High Grade Values Block Model Dimensions and Grade Estimation Density Block Model Validation Resource Classification and Tabulation MINERAL RESERVES ESTIMATE Reserve Cases for Each Option Open Pit Mineral Resources Open Pit Mineral Reserves Underground Mineral Reserves Reportable Mineral Reserves Statement by Scenario MINING METHODS Operating Parameters and Criteria Open Pit Mine Design Underground Mine Design Mine Production Schedules Waste Mining Strategy – Open Pits Operating Time Definition Mine Equipment Mine Personnel Benchmarking RECOVERY METHODS Sulphide Process Route Pyrite Treatment Facilities Heap Leach Operations Layout Considerations and Design Basis Manpower PROJECT INFRASTRUCTURE Project No.: C-580 January, 2012 Page xix Caspiche Project Copiapó, Chile NI 43-101 Technical Report Caspiche Pre-feasibility Study Super Pit Mining Option Hybrid Mining Option Full Underground Mining Option Common Support Infrastructure MARKETING STUDIES AND CONTRACTS Introduction & Scope Refined Copper Market Copper - the Longer Term Price Copper Concentrate Market Outlook Treatment and Refining Charges (TC/RC’s) Marketability of Caspiche Sulphide Concentrates Logistics Load Port Options Sulphuric Acid Market Doré Metal Copper Sulphide ENVIRONMENTAL CONSIDERATIONS Principal Environmental Baseline Findings Summary of Main environmental and Social Issues for the Project Socio-economic Potential Impacts Closure and Abandonment Stage CAPITAL AND OPERATING COST Capital Cost Estimate Deferred and Sustainable Capital Cost Operating Cost Estimate ECONOMIC ANALYSIS Production and Revenue Economic Analysis Conclusions from the Economic Analysis ADJACENT PROPERTIES OTHER RELEVANT DATA AND INFORMATION Project Execution INTERPRETATION AND CONCLUSIONS Conclusions Opportunities RECOMMEDATIONS General Project Recommendations Mining Process Feasibility Study REFERENCES Project No.: C-580 January, 2012 Page xx Caspiche Project Copiapó, Chile NI 43-101 Technical Report Caspiche Pre-feasibility Study List of Tables Page Table 1.1: Single Open Pit Option for Mineral Resource for Caspiche (Rodrigo Marinho, P.GEO, 18 August 2011) 32 Table 1.2: Proven and Probable Reserves & Contained Metal: Super Pit (Carlos Guzman, CChM, October 2011) 34 Table 1.3: Proven and Probable Reserves & Contained Metal: Hybrid (Carlos Guzman, CChM, October 2011) 34 Table 1.4: Proven and Probable Reserves & Contained Metal: Full Underground (Carlos Guzman, CChM, October 2011) 34 Table 1.5: Mine Schedule Summary 34 Table 1.6: Super Pit Option: Summarized Characteristics 35 Table 1.7: Capital Cost Estimate 40 Table 1.8: Average operating costs ($/t ore processed) life of mine 41 Table 1.9: Payable Metal Production 42 Table 1.10: Revenue 42 Table 1.11: Economic Evaluation 43 Table 4.1: Exeter Caspiche Mining Exploitation Concessions - Granted 57 Table 4.2: Exeter Caspiche Exploitation Concessions - In Application 57 Table 4.3: Exeter Exploration Concessions - Granted 59 Table 4.4: Xstrata Concessions Subject to the 100% Option Agreement with Exeter 60 Table 4.5: Summary of Ground Covered by Exeter Mineral Properties and Details of Exeter Concessions which Overlap Caspiche and Third Party Concessions 61 Table 4.6: Minimum Expenditures and Drilling Requirements under Exeter’s ORA with Anglo 62 Table 9.1: Summary of Exeter Exploration Programs on the Caspiche Property 86 Table 9.2: Summary of Newcrest Exploration Programs on the Caspiche Property 87 Table 9.3: Summary of Anglo Exploration Programs on the Caspiche Property 87 Table 10.1:
